In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00063-CV
                                                ______________________________
 
 
                      HOPKINS COUNTY HOSPITAL DISTRICT
D/B/A
HOPKINS COUNTY MEMORIAL
HOSPITAL, Appellant
 
                                                                V.
 
                                                LINIE RAY, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 62nd
Judicial District Court
                                                           Hopkins County, Texas
                                                          Trial Court
No. CV38237
 
                                                                                                   
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                     MEMORANDUM 
OPINION
 
            Appellant, Hopkins County Hospital
District, d/b/a Hopkins County Memorial Hospital, has filed with this Court an
agreed motion to dismiss the pending appeal in this matter.  Appellant represents to this Court that the
parties have reached a full and final settlement.  In such a case, no real controversy exists,
and in the absence of a controversy, the appeal is moot.
            We grant the motion and dismiss this
appeal.
 
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date Submitted:          August
31, 2010
Date Decided:             September
1, 2010